Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant has amended the claims to overcome the 112 rejections.  Specifically, Applicant has included the limitations of claim 6 to recite a step that ties the user to the content, thereby overcoming the 112(b) rejection.  Applicant has also amended the specification to overcome the objection.
The following U.S. patent are cited to further show the best domestically patented prior art found by the examiner:
US Pub. No. 2014/0143013 to Pavlidis: [0043]: evaluating social media content for trends; attributes that are popular where the attributes include color, texture, etc.
US Pub. No. 2015/0019474 to Barbieri: [0004]: influence levels among users; a product feature may be used to measure importance to the user of the product feature.
US Pub. No. 2017/0132688 to Freund: [0002]: user influence determined; [0014]: level of influence of user providing a recommendation; [0021]: influence based on number of friends/followers; frequency of comments/endorsements.
The following non-patent literature is cited to show the best non-patent literature prior art found by the examiner:
“Image Popularity Prediction in Social Media Using Sentiment and Context Features”. Francesco Gelli, Tiberio Uricchio, Marco Bertini, Alberto Del Bimbo, Shih-Fu Chang. MM’15, October 26–30, 2015, Brisbane, Australia. DOI: http://dx.doi.org/10.1145/2733373.2806361. 3. THE PROPOSED METHOD Our proposed method is based on two hypotheses: i) the popularity of an image can be fueled by the inherent visual sentiments conveyed; ii) semantic descriptions of an image is also important for its popularity, since it makes it easier to be found or looked at… 3.4 Context Features Image context information such as tags and description contains important cues that may reflect on the number of views that an image obtains. Entities like people, locations or tourist attractions can affect popularity as i) people may be more interested in photographs referring some particular subject; ii) the presence of tags and description, the submission of a photo to some groups, etc. make it easier to be found by other users… 3.5 User Features Previous works have found that the number of views that a photograph is going to obtain depends not only on the image itself and its context information, but also on the author data. In this work we used the same user features proposed by Khosla et al. [12]: among these features the most related one to popularity is the mean views of the images of the user, as it represents the popularity of the user himself.
“Towards Understanding User Preferences from User Tagging Behavior for Personalization”. Nwana, Amandianeze O. • Chen, Tshuan. arXiv:1507.05150v2 [cs.MM] 20 Nov 2015.: C. Comparison to Global Importance In much of image tagging research [5], [13], [14], [25], [26], tag importance is usually considered in terms of what is visually represented in the image, and typically by saliency. To that end, many researchers use tag frequency as a proxy to tag importance and saliency [14], [25], and for nearest neighbor approaches to tagging, predicting the tags that are based on the most frequent has had relative success in terms of tag recall [5].
The Examiner asserts that the prior art of record and an updated search, including an NPL search, does not disclose the following limitations:
measuring a product influence value for product information based on the attribute influence value with respect to content including the product information wherein the measuring of the product influence value includes: obtaining the content including the product information from the SNS data corresponding to the at least one influential user derived based on the user influence index; applying image tagging to the content including the product information to extract at least one product attribute; obtaining an attribute influence value corresponding to the at least one product attribute from an attribute database; and measuring a product influence value for the content including the product information based on the obtained attribute influence value; and curating the content including the product information based on the product influence value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828. The examiner can normally be reached M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629